       Case 1:20-cr-00357-ELR-RDC Document 2 Filed 09/15/20 Page 1 of 2

o      ~INAL
                                                                FILED IN OPEN COURT
                                                                   U.S.D.C. Atlanta
                                                                            -




                                                                     SEP 152020
                  IN THE UNITED STATES DISTRICT COURT                           /
                                                                  AME
                FOR THE NORTHERN DISTRICT OF GEO&~A                     t’~         ie~uty Clerk
                              ATLANTA DIVISION


    UNITED STATES OF AMERICA
                                                Criminal Action No.
          V.                                        1   20-CR-357
    NICHOLAS JOSEPH TINDALL
                                                    UNDER SEAL


                            Motion to Seal Indictment

    The United States of America, by Byung J. Pak, United States Attorney, and
Ryan K. Buchanan, Assistant United States Attorney for the Northern District of

Georgia, respectfully requests that the attached Indictment, motion to seal and
order be sealed for the following reasons:

    Since the investigation is continuing, the disclosure of the Indictment at this
time would seriously jeopardize the ongoing investigation, as such disclosure
may jeopardize the safety of law enforcement members attempting to arrest the

defendant, prompt the defendant to destroy evidence, change patterns of
behavior, notify confederates, or allow the defendant and confederates to flee or
continue flight from prosecution.

    WHEREFORE, the United States of America respectfully requests that this
motion, the Indictment and ensuing order be sealed.
   Case 1:20-cr-00357-ELR-RDC Document 2 Filed 09/15/20 Page 2 of 2




                                    2

Submitted this 15th day of September 2020.

                                     Respectfully submitted,

                                     BYUNG   J.   PAK
                                        United States Attorney



                                             Buchanan
                                       Assistant United States Attorney
                                     Georgia Bar No. 623388
                                     Ryan.Buchanan@usdoj.gov
